Citation Nr: 1447711	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  10-25 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Propriety of a reduction from a disability evaluation of 30 percent to 10 percent for service-connected residuals of left knee injury with instability, effective from March 1, 2010.

2.  Propriety of a reduction from a disability evaluation of 20 percent to 10 percent for service-connected left knee arthritis, effective from March 1, 2010.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from November 1983 to October 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, in which the RO reduced the evaluation for the Veteran's residuals of left knee injury with instability from 30 percent to 0 percent and his evaluation for left knee arthritis from 20 percent to 10 percent, both effective from March 1, 2010.  In a December 2011 rating decision, the RO increased the rating for the Veteran's residuals of left knee injury with instability from noncompensable to 10 percent, effective from March 1, 2010. 

Initially, the Board notes that the Veteran was granted service connection for residuals of left knee injury in a February 1986 rating decision, at which time he was assigned an initial 10 percent evaluation for that disability.  In February 2000, the RO issued a rating decision in which it granted an increased rating, to 30 percent, for residuals of left knee injury with instability.  In addition, in January 2006, the RO issued a rating decision in which it granted the Veteran a separate 20 percent disability rating for left knee arthritis.  The Veteran filed for an increased evaluation for his knee disorders in June 2007, for which he underwent VA examination in August 2007.  In a February 2008 rating decision, the RO denied the prior claims for increase.  Thereafter, in the November 2009 rating decision, the RO reduced the rating for the Veteran's residuals of left knee injury with instability and left knee arthritis, decreasing both evaluations to 10 percent effective March 1, 2010.  

The Veteran testified before the undersigned Acting Veterans Law Judge at a hearing at the RO in October 2012.  A transcript of that hearing is associated with the claims file.


FINDINGS OF FACT

1.  Service connection for residuals of left knee injury was granted by rating decision dated in February 1986, at which time a 10 percent disability rating was assigned; the rating for the disorder was increased to 30 percent effective August 6, 1999, by way of a February 2000 rating decision.  Service connection for left knee arthritis was granted by rating decision dated in January 2006, at which time an initial 20 percent disability rating was assigned effective September 1, 2005.

2.  In a July 2009 rating action, the RO proposed to reduce the rating for the service-connected residuals of left knee injury with instability from 30 percent to 0 percent (a noncompensable evaluation) and for service-connected left knee arthritis from 20 percent to 10 percent.  The Veteran was informed of the proposal in accordance with 38 C.F.R. § 3.105(e) by letter dated in July 2009.  

3.  By rating action dated in November 2009, the RO implemented a reduction to 0 percent for the service-connected residuals of left knee injury with instability and to 10 percent for left knee arthritis, both effective March 1, 2010.  Notice of the reduction was sent to the Veteran in November 2009.  Subsequently, in a December 2011 rating decision, the RO increased the rating for residuals of left knee injury with instability to 10 percent, effective March 1, 2010.

4.  The 30 percent evaluation for residuals of left knee injury with instability had been in effect for more than five years at the time of the November 2009 rating decision that decreased the evaluation for that disability to 10 percent.

5.  The November 2009 rating decision and the May 2010 statement of the case do not reflect specific consideration of the provisions of 38 C.F.R. § 3.344 regarding the Veteran's service-connected residuals of left knee injury with instability.

6.  Evidence available at the time of the rating reduction did not reflect improvement in the service-connected left knee arthritis; there was no clear showing that symptoms had improved such that he no longer met the criteria for a 20 percent rating.


CONCLUSIONS OF LAW

1.  The reduction of the evaluation for residuals of left knee injury with instability from 30 percent to 10 percent, effective March 1, 2010, is void.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.344 (2013).

2.  The reduction of the 20 percent disability rating to a 10 percent disability rating for service-connected left knee arthritis was not proper.  38 U.S.C.A. §§ 1155, 5103, 5107, 5112 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.105, 4.71a, Diagnostic Codes 5010, 5260, 5261 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 C.F.R. § 3.344 (2013).  The United States Court of Appeals for Veterans Claims (Court) has consistently held that when a disability rating is reduced without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).

Prior to reducing a veteran's disability rating, VA is required to comply with several regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2013); see also Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of a veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case, it must be determined not only that an improvement in a disability has actually occurred, but also that that improvement actually reflects an improvement in a veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000).

Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e) (2013).

In essence, the law requires that the service-connected disability must have demonstrated improvement in order for an assigned rating to be reduced.  In order for a ratings reduction to be properly effected, there must be appropriate notice of the proposed reduction, and the reduction must be supported by the evidence of record.  As noted above, 38 C.F.R. § 3.105(e) requires the issuance of a rating decision proposing the reduction or discontinuance and setting out all material facts and reasons underlying the proposal.  The appellant must be notified at his last address of record, and be provided 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.

In this case, the Veteran was informed of the proposed reductions in a July 2009 letter.  In the enclosed July 2009 rating decision, he was provided the material facts taken from a March 2009 VA medical examination report.  The rationale for the proposed rating reductions was explained.  The Veteran was further informed that he could present evidence and that he was entitled to a hearing.  He was afforded 60 days to respond, and did so via both written argument and a hearing conducted in November 2009.  Thereafter, the RO promulgated a rating decision in November 2009 implementing the proposed reductions, effective March 1, 2010.

Based on this history, the Board finds that the Veteran was properly notified of the proposed rating reductions, in conformity with the provisions of 38 C.F.R. § 3.105(e).  As to these issues, then, the RO properly applied the regulations concerning the procedure for notification of reductions in ratings.  The question that remains is whether the RO correctly applied the substantive law and regulations regarding the reductions.

Regarding the Veteran's residuals of left knee injury with instability, the Board notes that in certain rating reduction cases, such as this case, VA benefits recipients are to be afforded greater protections, as set forth in 38 C.F.R. § 3.344(a) and (b).  These provisions provide that rating agencies will handle cases affected by change of medical findings so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  Under 38 C.F.R. § 3.344(a) and (b), VA must find the following before reducing a rating: (1) based on a review of the entire record, the examination forming the basis for the reduction is full and complete, and at least as full and complete as the examination upon which the rating was originally based; (2) the record clearly reflects a finding of material improvement; and, (3) it is reasonably certain that the material improvement found will be maintained under the ordinary conditions of life.  See Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown v. Brown, 5 Vet. App. 413, 419 (1993).  In addition, the provisions of 38 C.F.R. § 3.344(c) specify that these considerations are required for ratings that have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve.  Only re-examinations that demonstrate clear improvement in these disabilities will warrant a reduction in rating.

Where a rating reduction was made without observance of law, the reduction must be vacated and the prior rating restored.  Schafrath, 1 Vet. App. at 595.  In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated (although post-reduction medical evidence may be considered in the context of considering whether actual improvement was demonstrated).  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).  The Veteran need not demonstrate that he is entitled to retain the higher evaluation; rather, it must be shown by a preponderance of the evidence that the RO's reduction was warranted.  See Brown, supra; Kitchens, 7 Vet. App. 320 (1995).

In this case, the Board finds that the RO did not apply the regulation regarding stability of ratings-38 C.F.R. § 3.344(a)-regarding the reduction of the 30 percent rating for the Veteran's residuals of left knee injury with instability.  In the instant case, the Veteran was provided only one VA examination, in March 2009, prior to the reduction in the disability evaluation for his residuals of left knee injury with instability.  In its November 2009 rating decision effectuating the reduction, the RO failed to discuss the December 1999 VA examination that the RO relied upon in assigning the 30 percent disability rating, which had been in effect for more than ten years at the time of the reduction.  To be sure, absolutely no mention of the December 1999 examination was ever made in any decision concerned with the rating reduction in question.  However, despite these requirements, the RO appears to have rested its reduction based solely on the VA examination conducted in March 2009, report of which clearly reflects the Veteran's complaints that he continued to experience instability and subluxation in the left knee.  

Moreover, the Board notes that the procedural protections offered for a stabilized rating under 38 C.F.R. § 3.344(a) and (b) are applicable as regards the Veteran's residuals of left knee injury with instability.  Here, neither the rating decision effectuating the reduction in November 2009 nor the May 2010 statement of the case demonstrates findings consistent with the types of findings required for cases in which 38 C.F.R. § 3.344 (a) and (b) are applicable, including whether the examination on which the reduction is predicated was as full and complete an examination as the initial examination on which the rating was initially based.  In fact, the Board notes that 38 C.F.R. § 3.344 is not even cited in the November 2009 rating decision or the May 2010 statement of the case.  Although the regulation is quoted in an August 2010 supplemental statement of the case, it does not appear that the RO applied the regulation in its analysis at that time.  Rather, regarding the issue of the reduction of the rating for residuals of left knee injury with instability, in the August 2010 supplemental statement of the case, the RO stated only that as no additional medical evidence had been submitted, the reduction was continued.

In short, the reduction of the disability rating for residuals of left knee injury with instability to 10 percent is void because the provisions of 38 C.F.R. § 3.344 were not considered.  The decision to reduce was not in accordance with law, in part because the RO did not make a finding that the VA examination used as a basis for the reduction was as full and complete as the examination on which the 30 percent rating was established; nor were there findings that it was reasonably certain that any material improvement found would be maintained under the ordinary conditions of life.

The RO's findings in this case that the Veteran's residuals of left knee injury with instability no longer approximated the criteria for a 30 percent rating are not sufficient to sustain a finding that the reduction was proper under § 3.344.  Accordingly, the action to reduce the rating is void, and the 30 percent evaluation for residuals of left knee injury with instability is restored as though the reduction had not occurred.  See 38 C.F.R. § 3.344(a), (b); Schafrath, supra; Kitchens, supra; Brown, supra.

Turning to the reduction of the rating for the Veteran's service-connected left knee arthritis, the Veteran asserts that his left knee arthritis has not improved since the establishment of service connection in September 2005, wherein an initial 20 percent disability rating had been assigned.

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Further, the assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in a Diagnostic Code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

The Veteran's left knee arthritis was initially evaluated under Diagnostic Code 5010.  Under that Diagnostic Code, arthritis due to trauma is to be rated as arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a (2013).  Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be evaluated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2013).  Furthermore, under Diagnostic Code 5003, in the absence of limitation of motion, arthritis is rated as 10 percent disabling with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, and 20 percent disabling with X-ray evidence of involvement of 2 or more major joints or 2 or more major joint groups, with occasional incapacitating exacerbations.  Under Diagnostic Code 5260, governing limitation of flexion of the knee, a 10 percent disability rating is warranted if flexion is limited to 45 degrees, a 20 percent disability rating if flexion is limited to 30 degrees, and a 30 percent disability rating if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Limitation of extension of the knee under Diagnostic Code 5261 is rated 10 percent disabling if extension is limited to 10 degrees, 20 percent disabling if extension is limited to 15 degrees, 30 percent disabling if extension is limited to 20 degrees, 40 percent disabling if extension is limited to 30 degrees, and 50 percent disabling if extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

The Veteran was awarded service connection for left knee arthritis by rating action dated in January 2006, at which time a 20 percent disability rating was assigned effective as of September 1, 2005.  At the time of the January 2006 rating decision, the evidence of record included VA examination conducted in September 2005.  At that VA examination, the Veteran complained of pain and swelling in his left knee daily and reported that he missed one day of work per week due to left knee pain.  Range-of-motion testing showed that the Veteran could complete active flexion to 30 degrees on the left, with full extension.  Radiological study confirmed degenerative arthritis in the knee.

The Veteran underwent additional VA examination in March 2009.  At that time, he complained of pain, weakness, stiffness, swelling, fatigability, and lack of endurance, with flare-ups causing increased pain and swelling.  Range-of-motion testing showed the Veteran had flexion to 86 degrees, with pain beginning at 50 degrees, and extension to 2 degrees without pain. Fatigue, weakness, lack of endurance, and incoordination were noted on motion, and the Veteran had an antalgic gait.  He was diagnosed with traumatic arthritis and left knee strain.  

By rating action dated in November 2009, the Veteran's 20 percent disability rating for his left knee arthritis was reduced to 10 percent, effective as of March 1, 2010.  The Veteran had initially been granted service connection for left knee arthritis in a January 2006 rating decision, with an initial 20 percent disability rating assigned effective September 1, 2005.  As the 20 percent rating was reduced effective March 1, 2010, it was not in effect for five years or more.  As such, the provisions of 38 C.F.R. § 3.344 do not apply. 

The Veteran underwent additional VA examination in June 2011.  At that time, he again complained of continued left knee pain, as well as swelling and giving way.  He reported that he had been moved to desk duty because he was unable to complete his job duties due to his knee complaints.  Physical examination revealed a limping gait without effusion, incoordination, fatigue, weakness, or lack of endurance.  Range of motion was from 20 to 80 degrees with pain on motion, although the examiner opined that the Veteran was exaggerating his limitation of motion, given that he was able to fully extend the knee when ambulating.

The Veteran was seen by VA treatment providers on multiple occasions in 2006 for ongoing complaints of left knee pain.  At March 2006 and July 2006 visits, range of motion was assessed as 0 to 100 degrees, but there is no indication of where pain on motion began or if any additional limitation was caused by repetitive motion testing.  The Veteran was scheduled for arthroscopic surgery in August 2006, but the operation was cancelled due to the Veteran's developing pneumonia.  He again underwent VA examination in August 2007; at that time, he complained of pain, locking, popping, and aching and reported that he missed work every other week due to his knee complaints.  Range of motion was from 0 to 120 degrees with pain on motion, tenderness, and effusion, and increased pain on repetition.  At a private emergency room visit in July 2009, the Veteran was seen to treat a cut on his left shin, which he reported occurred when his left knee buckled and he fell.  X-ray study at the time confirmed degenerative changes in the left knee.  VA treatment records from later that month reflect range-of-motion results of 5 to 110 degrees on the left, although again there is no indication of where pain on motion began or if any additional limitation was caused by repetitive motion testing.  The Veteran was again seen in January 2010 for complaints of knee pain; at that time, his range of motion was found to be -5 degrees to 100 degrees, with an antalgic gait, joint line tenderness, and effusion noted on examination.  He was again diagnosed with degenerative joint disease of the left knee.  Similarly, at a September 2010 VA treatment visit, the Veteran complained of left knee pain that increased on activity.  Range-of-motion testing found motion from 0 to 95 degrees, although there is no indication of where pain on motion began or if any additional limitation was caused by repetitive motion testing.  

Having considered the evidence of record in this case, the Board finds that the reduction to a 10 percent rating for the Veteran's left knee arthritis was not proper.  In this regard, the findings of the March 2009 VA examiner, along with the private records from the Veteran's July 2009 emergent treatment, formed the basis of the RO's decision to reduce the Veteran's disability rating for left knee arthritis.  Critically, neither the March 2009 VA examination report nor the private treatment records specifically address whether the Veteran's left knee symptomatology had improved since the September 2005 VA examination and additionally failed to specify whether that improvement actually reflected improvement in his ability to function under the ordinary conditions of life and work.  Rather, the March 2009 VA examiner made no mention of the September 2005 examination report. 

The Board recognizes that, in implementing the proposed rating reduction, the RO weighed the private and VA treatment records, which indicated that the Veteran's service-connected left knee symptomatology contemplated by the 20 percent evaluation for arthritis no longer met the criteria for a 20 percent rating under Diagnostic Code 5260 or 5010.  However, thorough review of the November 2009 rating decision (and subsequent adjudications, including the May 2010 statement of the case and the August 2010 supplemental statement of the case) reveals that the RO failed to make a specific determination that there was an actual improvement in the Veteran's ability to function under the ordinary conditions of work and life.  See 38 C.F.R. §§ 4.10, 4.13.  The RO's failure to make such a determination in this case renders the reduction improper.  Thus, the reduction from 20 to 10 percent for left knee arthritis is void.

As explained above, the Court has held that where a rating reduction was made without observance of law, the erroneous reduction must be vacated and the prior rating restored.  See Schafrath, supra.  Such action is required in the instant case.  Therefore, restoration of the 20 percent disability rating for the Veteran's service-connected left knee arthritis, effective March 1, 2010, is warranted.


ORDER

The reduction in evaluation for residuals of left knee injury with instability was not proper; restoration of the 30 percent evaluation is granted, effective March 1, 2010.

The reduction in evaluation for left knee arthritis was not proper; restoration of the 20 percent evaluation is granted, effective March 1, 2010.



____________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


